Oo Of NI a OT fF WD NK &

~w NYY KY NY NY NY NY VN NY RR BSB Be Be Bw

 

Kenneth W. Harper

Menke Jackson Beyer, LLP
807 North 39" Avenue
Yakima, WA 98902
509-575-0313

Attorneys for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Firs Home Owners Association,
NO. 2:19-cv-01130
Plaintiff,
Vv. DEFENDANT?’S NOTICE OF
PENDENCY OF OTHER
City of SeaTac, a Municipal Corporation, | ACTION IN ANOTHER
JURISDICTION OR FORUM
Defendant.

 

 

Under LCR 3(h), defendant City of SeaTac notifies this Court that this
action is related to a pending action styled Medina, et al. v. City of SeaTac, et
al., King County Superior Court case number 17-2-07094-7 KNT.

Plaintiff's complaint raises legal and factual issues that are related to
issues raised in Medina. Medina is a matter arising under Washington’s Land
Use Petition Act, Ch. 36.70C RCW (“LUPA”).

Coordination between these two actions would conserve resources and

promote an efficient determination of this case. Appropriate coordination

MENKE JACKSON BEYER, LLP

DEFENDANT'S NOTICE OF 807 North 39" Avenue
PENDENCY OF OTHER ACTION - 1 Teieghondl0n)s7s.0a18

Fax (509)575-0351
would likely be a stay of this action, including with respect to disclosures and

1

2

3

4|

5 | discovery, until a final judgment is entered in Medina. A copy of the

6 complaint and the state trial court’s rulings in Medina dated September 19,
7

8

9

| 2018, and June 18, 2019, are appended to this notice.
| DATED THIS 30" day of July, 2019.

10 s/ KENNETH W. HARPER
11 | WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
13, 807 North 39"" Avenue
| Yakima, Washington 98902
| Telephone: (509) 575-0313
| Fax: (509) 575-0351

16| Email: kharper@mjbe.com

 

24 |
25 |
26
27

28
MENKE JACKSON BEYER, LLP

29); DEFENDANT'S NOTICE OF 807 North 39" Avenue
PENDENCY OF OTHER ACTION - 2 ee

30 Fax (509)575-0351

 
 

10)
11]
12)
13}
14|
15!
16
17)
18
19
20
21
20
23

24)

25
26'
27,
28 |
29,

30)
|

 

CERTIFICATE OF SERVICE

I hereby certify that on July 30, 2019, I filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will send notification of

such filing to the following:

 

 

 

V. Omar Barraza omar(@barrazalaw.com
Christina L. Henry chenry@hdm-legal.com
Ms. Mary E. Mirante Bartolo mmbartolo@seatacwa.gov
Mr. Mark S. Johnsen mjohnsen(@seatacwa.gov

 

and I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

None.

s/ KENNETH W. HARPER
WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39™ Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT'S NOTICE OF MENKE JACKSON BEYER, LLP

Fax (509)575-0351

PENDENCY OF OTHER ACTION - 3 Telet enero erecala
